On Rehearing Granted
PER CURIAM.
The petition for rehearing in this cause is granted and our opinion is amended as follows:
On page 2, second paragraph, strike the first sentence reading as follows: “The plaintiff has a franchise to furnish water to its patrons in the municipality,” and insert in lieu thereof the following:
“Although- the plaintiff has no exclusive franchise to furnish water to its patrons in the municipality, it has had the express or implied consent of the village officials to furnish water to many of the inhabitants over a period of years.”
In the concluding paragraph of the opinion on page 5, we affirmed the judgment of the trial court holding the rate-fixing ordinances unconstitutional except as to that part of the final decree reading as follows: “or any rates not consistent with the findings herein made.” The effect of this holding was to eliminate from the final decree *184the rate-fixing aspects and tó return the cause to’the Village of Virginia Gardens' Council as the proper rate-fixing agency to determine a proper rate to be imposed by the pattern pointed out in this- opinion.
In all other respects the petition for rehearing is denied and as amended in the manner pointed out here; "our opinion is reaffirmed on rehearing.
Affirmed as amended.-
DREW, C. J., and TERRELL, HOBSON and THORN AL, JJ., concur.